Citation Nr: 0927773	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-07 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the reduction of the veteran's disability rating 
for service-connected hearing loss from 30 percent to 
noncompensable (0%) was proper.

2.  Entitlement to service connection for a low back 
disorder, variously diagnosed as degenerative disc disease 
and degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from October 
1986 to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision, in part, 
denied service connection for degenerative disc disease of 
the lumbar spine and reduced the Veteran's disability rating 
for his service-connected hearing loss from 30 percent to a 
noncompensable rating.  

In September 2007, a hearing was held before the undersigned, 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.

The case was previously before the Board in November 2007, 
when it was remanded for examination of the Veteran and 
medical opinions.  The requested development has been 
completed, and the Board now proceeds with its review of the 
appeal with respect to the issue of entitlement to service 
connection for a low back disorder.  

The issue involving the reduction of the veteran's disability 
rating for service-connected hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Service treatment records reveal a single instance of an 
injury to the low back in November 1986.  The diagnosis was 
mechanical back strain.  

2.  The service treatment records do not reveal any other 
instances of complaints of, or treatment for low back pain 
during service.  The Veteran's spine was normal on separation 
examination.

3.  The earliest medical evidence showing treatment for back 
pain are private medical records dated March 2004, which is 
almost 15 years after the Veteran separated from service.

4.  The medical evidence of record indicates diagnoses of 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  

5.  There is no competent medical evidence of record linking 
any current spine disability to the Veteran's active military 
service or the single instance of back strain treated during 
service.  


CONCLUSION OF LAW

A low back disorder, to included degenerative disc disease 
and degenerative joint disease of the lumbar spine, was not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Veteran was 
provided this notice with respect to his claim for service 
connection in a letter dated March 2006. 

The Board further observes that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  This notice was provided to the Veteran in a 
letter dated November 2007, and the claim for service 
connection was readjudicated in a supplemental statement of 
the case dated April 2009.

With respect to the veteran's claim for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the claim was remanded by the Board in November 2007 and the 
Veteran was provided a VA examination in January 2009 in 
order to determine whether his claimed low back disorder was 
related to his military service.

Additionally, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  The November 2007 
Board remand specifically requested that the Veteran provide 
information related to medical treatment records for 
treatment of his claimed spine disorder so that these records 
could be obtained and made part of the record.  At the 
September 2007 hearing and at the January 2009 VA examination 
the Veteran did aver to some treatment records which had not 
been obtained.  However, he was specifically requested to 
either provide those records or give VA the information and 
authorizations necessary to obtain the records.  In January 
2008, the Veteran requested an additional 60 days to provide 
the records.  However, he has not provided the alleged 
records nor has he provided VA the information necessary to 
obtain the records on his behalf.  Consequently, the Board 
finds that VA did not have a duty to assist that was unmet.  
The Board finds that the VA has satisfied both the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions and hearing testimony; service treatment records; 
private medical records; and, VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim for service connection for a low back 
disorder.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  This is commonly referred to as "direct" service 
connection as the disability in question occurred during 
service.  When a chronic disease identity is established in 
service, then a showing of continuity after discharge is not 
required.  Continuity of symptomatology is required only 
where the condition noted during service (or in a presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for "arthritis" (degenerative joint 
disease) will be rebuttably presumed if it is manifest to a 
compensable degree within the year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  This is commonly referred to as 
"presumptive" service connection as the disability at issue 
is presumed to have been incurred during service.  

Establishing service connection for a disability requires the 
existence of a "current disability" and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Absent evidence of a current disease or injury, service 
connection cannot be granted.  See Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Veteran's service treatment records have been obtained 
and are complete.  They contain entrance and separation 
examination reports along with treatment records spanning the 
Veteran's entire period of active service.  A single 
treatment record dated November 1986 reveals that the Veteran 
fell int the galley and injured his back.  Objective 
examination revealed no spasm, no edema and no ecchymosis.  
There was tenderness to palpation of the lower back.  Range 
of motion testing revealed a full range of motion with 
tenderness.  The diagnosis was mechanical low back strain and 
the Veteran was treated with Motrin and Ben Gay.  

At the September 2007 hearing the Veteran testified that he 
had back pain subsequently during service which he treated 
with aspirin and did not seek medical treatment for.  He also 
testified that he was having back pain at the time of 
separation from service.  However, the Veteran's September 
1989 separation examination report is of record and there is 
no indication of any abnormality of the Veteran's spine being 
noted.  Clinical evaluation of the Veteran's spine was 
normal.  On the accompanying report of medical history the 
Veteran specifically indicated "no" to the question that 
asked if he had recurrent back pain.  

A private medical treatment record dated March 2004 reveals 
that the Veteran was being treated for complaints of low back 
pain with prescription medication including Motrin and 
Vicodin.  This record indicates a medical history of low back 
pain since the Veteran was age 17.  However, in no subsequent 
statement or testimony has the Veteran alleged that his low 
back pain pre-existed military service.  Also, the Veteran's 
August 1986 entrance examination report, along with his 
report of medical history, are of record and do not reveal 
any abnormality of the spine being reported or noted on 
entrance to service.  A private x-ray examination report also 
dated March 2004 indicated disc space narrowing and spurring 
at L4-L5  representing degenerative disc disease.  

A private surgery report dated July 2004 reveals that the 
Veteran was treated for chronic low back pain with pain block 
injections of the right sacroiliac joint and right facet 
joints at L4-L5 and L5-S1.  The precipitating symptoms were 
pain and tenderness of the low back consistent with facet 
syndrome and sacroiliac joint syndrome.  

In September 2007, the Veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
testified that he injured his back during service in 1986 and 
that he had back pain subsequently during service which he 
treated with aspirin and did not seek medical treatment for.  
He also testified that he was having back pain at the time of 
separation from service.  Again, the Board notes that the 
Veteran's September 1989 separation examination report is of 
record and there is no indication of any abnormality of the 
Veteran's spine being noted.  The Veteran further testified 
that he first sought medical treatment for back pain after 
service in approximately 1991 but that he could not obtain 
those treatment records.  He then indicated that his next 
treatment for back pain was approximately six years later in 
1997 and that he received treatment from private medical 
providers for his back since then.  

At this point the Board notes that the Veteran gave very 
little information with respect to his post-service treatment 
for his claimed low back disorder.  On remand in November 
2007, the Veteran was specifically requested to provide this 
medical evidence to support his claim.  In January 2008, he 
requested an additional 60 days to provide the records.  
However, he has not provided the alleged records nor has he 
provided VA the information necessary to obtain the records 
on his behalf.  

In January 2009 a VA examination of the Veteran was 
conducted. The Veteran reported that his current low back 
pain dated from approximately 1990 or 1991.  He also reported 
the prior back injury during service in 1986.  He indicated 
present treatment for back pain with prescription pain 
medication and a TENS unit.  He indicated that since 2008 he 
has been unemployed, but prior to that he had several jobs 
which he claims to have left each as his back pain became 
worse.  Physical examination revealed tenderness of the 
paravertebral muscles to palpation.  Range of motion testing 
revealed forward flexion to 60 degrees with pain beginning at 
55 degrees; extension to 30 degrees without pain; left 
lateral flexion to 30 degrees with pain at 25 degrees; right 
lateral flexion to 30 degrees without pain; and lateral 
rotation to 30 degrees, bilaterally, without pain.  Muscle 
strength and tone of the lower extremities was normal.  
Neurologic examination was essentially normal with the 
exception of some decreased light touch sensation on the left 
thigh.  The examiner reviewed the prior, 2004, x-ray 
examination report.  The Veteran indicated that a magnetic 
resonance imaging (MRI) test of this lumbar spine had been 
conducted in January 2008.  However, as noted above, the 
Veteran has provided few if any of the private medical 
records related to claimed treatment of his spine disorder.  
The diagnosis was degenerative joint disease of the lumbar 
spine.  The examining physician's medical opinion was that 
the Veteran's current low back disorder, degenerative joint 
disease, "is less likely than not related to military 
service or the one instance of back pain during the 
service."  The examining physician specifically indicated 
that, based upon all the evidence of record, the Veteran's 
back disorder during service was not chronic as there was 
only a single instance of treatment in 1986 and then no 
medical documentation establishing low back pain until 2004, 
almost 15 years later.  

The Veteran claims that he injured his low back during 
service in 1986, as is documented in the service treatment 
records, and that he has had low back pain ever since.  
However, he also admits when questioned on examination that 
his current low back pain did not begin until several years 
after service, beginning around 1991.  The Veteran has 
testified that he received medical treatment for back pain 
regularly since approximately 1997.  However, he has failed 
to provide any these treatment records even, when requested.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
Court has held that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Thus, the Board must assess the Veteran's competence to 
report his continuity of low back pain, as well as his 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In both Barr and Washington, the Court noted that a 
veteran is competent to testify to factual matters of which 
he had first-hand knowledge, and citing its earlier decision 
in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the personal knowledge of the witness; see also 38 C.F.R. § 
3.159(a)(2) (2008).  The Veteran is competent to testify as 
to having symptoms of low back pain.  The Veteran has 
testified that he had low back pain on separation from 
service.  This is specifically refuted by the separation 
examination report showing a normal spine and the 
accompanying medical history in which he did not report 
having back pain.  The Veteran has testified that he has had 
a continuity of back pain essentially ever since service.  He 
has made vague assertions of medical treatment for back pain 
dating from approximately 1991 to the present.  However, he 
fails to provide specific information, or the actual records 
when he is requested to do so.  Accordingly, the Veteran's 
assertions of a continuity of symptomatology of back pain 
lack a degree of credibility when compared to the available 
documented medical evidence of record.  

The preponderance of the evidence is against the Veteran's 
claim for service connection for a low back disorder.  The 
evidence of record shows that the Veteran had a low back 
injury during service in 1986 and that this injury resolved 
as the Veteran's spine was normal on separation examination 
in 1989.  There is no medical evidence of record linking the 
Veteran's current low back disorder, degenerative disc 
disease and degenerative joint disease, to his active 
military service.  Rather, the only medical opinion of record 
indicates that the Veteran's current low back disorder did 
not become chronic until 2004 and that it was less likely 
than not related to service or the injury during service.  To 
the extent that the Veteran has arthritis, degenerative joint 
disease, of the spine, there is no medical evidence showing a 
diagnosis of arthritis within the first year after the 
Veteran separated from service.  Accordingly, service 
connection must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim for service 
connection for Parkinson's disease, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disorder, variously 
diagnosed as degenerative disc disease and degenerative joint 
disease of the lumbar spine, is denied.


REMAND

In November 2007, the Board remanded the claim addressing 
whether the  reduction of the veteran's disability rating for 
service-connected hearing loss from 30 percent to 
noncompensable (0%) was proper.  The central question to this 
appeal is whether the medical evidence of record warranted a 
reduction when the rating criteria was applied.  

As noted in our prior remand, evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold as measured by 
pure tone audiometric tests.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the revised rating schedule establishes eleven 
levels of impaired efficiency numerically designated from 
Level I to Level XI.  Level I represents essentially normal 
audio acuity with hearing loss increasing with each level to 
the profound deafness represented by Level XI.  38 C.F.R. 
§ 4.85, Part 4, Diagnostic Code 6100 (2008).

The crux of the difficulty with rating the Veteran's service-
connected hearing loss, and with determining whether a rating 
reduction was proper and warranted, is the widely 
inconsistent audiology evidence of record.  

In the present case, an April 2004 rating decision granted 
service connection for hearing loss and assigned a 30 percent 
disability rating.  The disability rating assigned was as a 
result of a December 2003 VA Compensation and Pension 
examination which revealed Level VII hearing in the right ear 
and Level V hearing in the left ear.  The Board notes that 
these hearing levels contrast sharply with the results of 
prior VA audiograms conducted in August and September 2002.  
Specifically, the August 2002 VA audiogram revealed Level I 
hearing in the right hear and Level II hearing in the left 
ear.  The September 2002 examination revealed Level II 
hearing in each ear.  

In January 2005, the veteran filed a claim for an increased 
rating for his service-connected hearing loss.  Another VA 
examination was conducted in December 2003.  These 
examination results revealed Level I hearing in both ears and 
the examiner stated that the veteran's hearing was normal 
without evidence of hearing loss.  The RO proposed a 
reduction of the veteran's disability rating for hearing loss 
to a noncompensable (0%) disability rating.  In November 
2005, another VA examination of the veteran was conducted.  
If these examination results were evaluated with 
consideration of speech discrimination scores indicated the 
veteran's hearing would be at Level VI in the right ear and 
Level V in the left ear.  However, the examiner certified 
that the veteran's speech discrimination scores were 
unreliable and that only the pure tone thresholds should be 
used in evaluating the veteran's level of disability 
resulting from his hearing loss.  When considered in this 
manner, the 2005 VA examination results show the veteran to 
have Level I hearing in each ear.  

The veteran has submitted several private audiology 
examination reports.  While these examinations are not 
adequate for rating purposes, they show varying levels of 
hearing loss.  At the time of the 2007 remand, the medical 
evidence of record did not show a consistent level of hearing 
loss in the veteran.  The test results of record varied 
greatly showing the veteran's hearing to be almost normal at 
times, and showing severe hearing loss at other times.  
Accordingly, the Board ordered another VA audiology 
examination in the 2007 remand.   

Generally, the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  However, more recently in 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
Court, noted that VA had revised its hearing examination work 
sheets to include the effect of the veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Work sheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2007).  

The recent, January 2009, VA audiology examination did an 
admirable job in trying to address the wildly inconsistent 
level of hearing loss shown on the audiology examination 
reports of record.  However, this examination report does not 
appear to have addressed the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities as required by the current examination work sheet.  
Accordingly, the Board believes that additional development 
is required.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The report of the VA audiology 
examination that was conducted in January 
2009 should be returned to the individual 
who conducted the test.  If the individual 
is no longer employed by the VA or is 
unavailable, the file should then be 
forwarded to another VA audiologist for 
the purpose of correcting the deficiency 
in the report.  The individual should 
address the effect of the veteran's 
hearing loss disability on occupational 
functioning and daily activities as 
required by the current examination work 
sheet.  The veteran's hearing need not be 
examined unless another examination is 
deemed necessary by the RO or the 
individual who would supplement the 
January 2009 report.  

2.  If another audiology test is deemed 
necessary to ascertain the current level 
of the Veteran's service-connected hearing 
loss disability, the report of examination 
should include a detailed account of all 
manifestations of hearing loss found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should address the effect of the veteran's 
hearing loss disability on occupational 
functioning and daily activities as 
required by the current examination work 
sheet.  The examiner is requested to 
review all of the audiograms of record and 
to comment, if possible, on the 
discrepancy shown with respect to the 
veteran's level of hearing loss.  That is, 
which audiometric results most accurately 
reflect the actual level of the veteran's 
hearing loss disability?  If the requested 
opinion requires examination and 
consultation with another professional, 
then the appropriate examination should be 
ordered.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

3.  Following the above, readjudicate the 
veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued and 
the veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


